Case 2:19-cv-02286-JWH-KS Document 368 Filed 08/10/21 Page 1 of 15 Page ID #:9417




     1
     2
     3
     4
     5
     6
     7
     8                     UNITED STATES DISTRICT COURT
     9              FOR THE CENTRAL DISTRICT OF CALIFORNIA
    10
    11   STRATEGIC PARTNERS, INC.,              Case No. 2:19-cv-02286-JWH-KSx
    12               Plaintiff,
                                                ORDER GRANTING IN PART,
    13         v.                               AND DENYING IN PART,
                                                DEFENDANTS’ MOTION FOR
    14   FIGS, INC.;                            JUDGMENT ON THE PLEADINGS
         CATHERINE SPEAR; and                   [ECF No. 260]
    15   HEATHER HASSON,
    16               Defendants.
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
Case 2:19-cv-02286-JWH-KS Document 368 Filed 08/10/21 Page 2 of 15 Page ID #:9418




     1           Before the Court is the Motion of Defendants FIGS, Inc., Catherine
     2   Spear, and Heather Hasson for judgment on the pleadings pursuant to
     3   Rule 12(c) of the Federal Rules of Civil Procedure.1 The Court finds this matter
     4   appropriate for resolution without a hearing. See Fed. R. Civ. P. 78; L.R. 7-15.
     5   After considering the papers filed in support and in opposition to the Motion,2
     6   the Court GRANTS the Motion, in part, and DENIES the Motion, in part, as
     7   set forth herein.
     8                                  I. BACKGROUND
     9           On February 22, 2019, Plaintiff Strategic Partners, Inc. (“SPI”) filed its
    10   complaint commencing this action in the Los Angeles County Superior Court.3
    11   On March 27,2019, FIGS removed the action to this court, asserting jurisdiction
    12   under 28 U.S.C. §§ 1331, 1338, and 1367.4 SPI filed the operative Amended
    13   Complaint on August 17, 2020, asserting the following eight claims for relief
    14   against Defendants: (1) False Advertising, 15 U.S.C. § 1125(a); (2) Unfair
    15   Business Practices (against FIGS); (3) Unfair Business Practices (against all
    16   Defendants); (4) Untrue and Misleading Advertising; (5) Intentional
    17   Interference with Prospective Economic Relationship; (6) Conversion;
    18   (7) Breach of Fiduciary Duty; and (8) Aiding and Abetting Breach of Fiduciary
    19   Duty.
    20           SPI’s claims are generally premised upon two categories of factual
    21   allegations. First, SPI alleges that FIGS, a competitor, engages in false
    22   advertising of FIGS’ products. Second, SPI alleges that Spear, who was
    23
         1
    24         Defs.’ Mot. for J. on the Pleadings (the “Motion”) [ECF No. 260].
         2
               The Court considered the following papers in connection with the
    25   Motion: (1) Pl.’s Fifth Am. Compl. (the “Amended Complaint”) [ECF
         No. 152]; (2) the Motion (including its attachments); (3) Pl.’s Opp’n to the
    26   Motion (including its attachments) (the “Opposition”) [ECF No. 269]; and
         (4) Defs.’ Reply in Supp. of the Motion (the “Reply”) [ECF No. 270].
    27   3
               See Def.’s Notice of Removal (the “Notice”) [ECF No. 1] ¶ 1.
    28   4
               See id.

                                                  -2-
Case 2:19-cv-02286-JWH-KS Document 368 Filed 08/10/21 Page 3 of 15 Page ID #:9419




     1   formerly an employee of Blackstone Group Holdings, L.P., accessed SPI’s
     2   confidential information that was then in the possession of Blackstone and
     3   subsequently shared that information with Hasson in order to form FIGS.
     4         Defendants filed the instant Motion on February 19, 2021; SPI opposed
     5   on February 26; and Defendants replied on March 5.
     6                               II. LEGAL STANDARD
     7   A.    Judgment on the Pleadings
     8         The Federal Rules of Civil Procedure provide that a party may move for
     9   judgment on the pleadings after the pleadings are closed, but before trial.
    10   Fed. R. Civ. P. 12(c). Judgment on the pleadings is appropriate “when there is
    11   no issue of material fact in dispute, and the moving party is entitled to judgment
    12   as a matter of law.” Fleming v. Pickard, 581 F.3d 922, 925 (9th Cir. 2009).
    13   Accordingly, a motion under Rule 12(c) tests the legal sufficiency of the
    14   complaint. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Cafasso, U.S. ex rel. v.
    15   General Dynamics C4 Systems, Inc. 637 F.3d 1047, 1063 n.4 (9th Cir. 2011). The
    16   analysis is “substantially identical” to that of a motion to dismiss under
    17   Rule 12(b)(6): a court must determine whether, crediting the factual allegations
    18   as true, the moving party is entitled to judgment as a matter of law. See Chavez
    19   v. United States, 683 F.3d 1102, 1108 (9th Cir. 2012). The principal difference
    20   between the two motions is the timing of the filing. Dworkin v. Hustler
    21   Magazine, 687 F.2d 1188, 1192 (9th Cir. 1989). Under both standards, a
    22   complaint “must contain sufficient factual matter, accepted as true, to state a
    23   claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678. In other
    24   words, the complaint must contain “well-pleaded facts” from which the Court
    25   can “infer more than the mere possibility of misconduct.” Id. at 679.
    26         Allegations of fraud require more detail. “In alleging fraud or mistake, a
    27   party must state with particularity the circumstances constituting fraud or
    28   mistake.” Fed. R. Civ. P. 9(b). Under this standard, the complaint “must

                                                  -3-
Case 2:19-cv-02286-JWH-KS Document 368 Filed 08/10/21 Page 4 of 15 Page ID #:9420




     1   identify the who, what, when, where and how of the misconduct charged, as well
     2   as what is false or misleading about the purportedly fraudulent statement, and
     3   why it is false.” Salameh v. Tarsadia Hotel, 726 F.3d 1124, 1133 (9th Cir. 2013)
     4   (quoting Cafasso, 637 F.3d at 1055).
     5   B.    Leave to Amend
     6         Pursuant to Rule 15(a) of the Federal Rules of Civil Procedure, a district
     7   court “should freely give leave when justice so requires.” The purpose
     8   underlying the amendment policy is to “facilitate decision on the merits, rather
     9   than on the pleadings or technicalities.” Lopez v. Smith, 203 F.3d 1122, 1127
    10   (9th Cir. 2000). Leave to amend should be granted unless the Court determines
    11   “that the pleading could not possibly be cured by the allegation of other facts.”
    12   Id. (quoting Doe v. United States, 8 F.3d 494, 497 (9th Cir. 1995)). Nevertheless,
    13   a district court has “particularly broad” discretion to deny leave to amend when
    14   the plaintiff has previously amended its pleading. Salameh v. Tarsadia Hotel, 726
    15   F.3d 1124, 1133 (9th Cir. 2013).
    16                                 III. DISCUSSION
    17   A.    SPI’s Claims for False Advertising in Violation of the Lanham Act
    18         In its First Claim for Relief, SPI alleges that FIGS engaged in false
    19   advertising in violation of § 43(a) of the Lanham Act, 15 U.S.C. § 1125(a). That
    20   statute “authorizes suit against persons who make false and deceptive
    21   statements in a commercial advertisement about their own or the plaintiff’s
    22   product.” Jarrow Formulas, Inc. v. Nutrition Now, Inc., 304 F.3d 829, 835 (9th
    23   Cir. 2002). A claim for false advertising under § 43(a) has five elements:
    24         (1) a false statement of fact by the defendant in a commercial
    25         advertisement about its own or another’s product; (2) the statement
    26         actually deceived or has the tendency to deceive a substantial
    27         segment of its audience; (3) the deception is material, in that it is
    28         likely to influence the purchasing decision; (4) the defendant caused

                                                 -4-
Case 2:19-cv-02286-JWH-KS Document 368 Filed 08/10/21 Page 5 of 15 Page ID #:9421




     1          its false statement to enter interstate commerce; and (5) the plaintiff
     2          has been or is likely to be injured as a result of the false statement,
     3          either by direct diversion of sales from itself to defendant or by a
     4          lessening of the goodwill associated with its products.
     5   Skydive Arizona, Inc. v. Quattrocchi, 673 F.3d 1105, 1110 (9th Cir. 2012) (citing 15
     6   U.S.C. § 1125(a)(1)(B)).
     7          Defendants contend that judgment on the pleadings is warranted with
     8   respect to the following four alleged statements (or categories of statements),
     9   because SPI has not alleged sufficient facts to show that the statements are
    10   literally false or misleading:
    11         the “66% HAI statement”—that FIGS’ scrubs reduce hospital-acquired
    12          infections by 66%;5
    13         the “Silver Statement” on the website Nurse.org—claiming that FIGS’
    14          “scrub fabric is literally made of silver;”6
    15         the “fluid barrier statement”—that FIGS’ product creates an effective
    16          fluid barrier;7 and
    17         the “one-for-one claim”—that FIGS donated one set of scrubs for every
    18          set of scrubs purchased.8
    19          SPI responds that Defendants’ request for partial dismissal of the Lanham
    20   Act claim is improper under Rule 12(c).9 In addition, SPI contends that it
    21   alleges sufficient facts to state a plausible Lanham Act claim with respect to each
    22   of the statements that Defendants challenge.10
    23
    24   5
                See Motion 7:9–10:24; Amended Complaint ¶¶ 42, 45, 53, & 60–62.
    25   6
                See Motion 10:25–12:6; Amended Complaint ¶¶ 63 & 67.
         7
    26          See Motion 12:7–23; Amended Complaint ¶¶ 49, 51, 71, 78, & 79.
         8
                See Motion 12:24–15:3; Amended Complaint ¶¶ 54 & 56.
    27   9
                See Opposition 1:24–2:9 & 9:1–20.
    28   10
                See id. at 9:21–17:17.

                                                  -5-
Case 2:19-cv-02286-JWH-KS Document 368 Filed 08/10/21 Page 6 of 15 Page ID #:9422




     1         The Court concludes that in the context of a motion under Rule 12(c), it is
     2   not appropriate to grant judgment on the pleadings with respect to less than a
     3   full claim for relief; in this instance, SPI’s Lanham Act claim. The analysis of a
     4   motion under Rule 12(c) is substantially identical to that for a motion to dismiss
     5   under Rule 12(b)(6). Thus, the relevant question is whether the complaint
     6   contains “sufficient factual matter, accepted as true, to state a claim for relief
     7   that is plausible on its face.” Iqbal, 556 U.S. at 678 (emphasis added). Here, as
     8   SPI pleads it, the “claim for relief” is a single claim for violation of the Lanham
     9   Act based upon several alleged false statements by FIGS. At this stage of the
    10   litigation, the question before the Court is whether SPI states any plausible
    11   claim for violation of the Lanham Act, not whether each alleged false statement
    12   itself violates the Lanham Act. In contrast with a motion for partial summary
    13   judgment under Rule 56(a)—which provides that a party may move for
    14   summary judgment with respect to “part of [a] claim”—Rule 12(c) does not
    15   provide any process for granting judgment with respect to less than a full claim
    16   for relief. Thus, the question of whether the alleged false statements,
    17   individually or together, violate the Lanham Act is properly reserved for a
    18   motion under Rule 56(a).
    19         Accordingly, the Court DENIES the Motion with respect to SPI’s First
    20   Claim for Relief.
    21   B.    SPI’s State Law Claims for Unfair Business Practices and False
    22         Advertising
    23         SPI also asserts two claims for relief under California’s unfair competition
    24   law (“UCL”) related to FIGS’ alleged false and misleading representations
    25   about FIGS’ products. SPI’s Second Claim for Relief is for unfair business
    26   practices under California Business and Professions Code § 17200, and SPI’s
    27   Fourth Claim for Relief is for untrue and misleading advertising under California
    28

                                                  -6-
Case 2:19-cv-02286-JWH-KS Document 368 Filed 08/10/21 Page 7 of 15 Page ID #:9423




     1   Business and Professions Code § 17500. SPI seeks restitution and injunctive
     2   relief in connection with these claims.11
     3         Defendants contend that SPI’s claims under Cal. Bus. & Prof. Code
     4   §§ 17200 & 17500 fail because SPI has not alleged any facts to show that it is
     5   entitled to restitution or injunctive relief.12 SPI responds that, in making that
     6   argument, Defendants improperly rely on material outside of the pleadings.
     7   Specifically, Defendants refer to evidence that they submitted in support of their
     8   opposition to SPI’s now-withdrawn13 motion for a preliminary injunction to
     9   show that FIGS “never made or ceased to make”14 the alleged false statements
    10   before SPI filed the Amended Complaint.15
    11         Courts deciding a motion under Rule 12(c) credit the well-pleaded
    12   allegations of the complaint as true. See Chavez, 683 F.3d at 1108; Iqbal, 556
    13   U.S. at 678. In other words, “judgment on the pleadings is improper when the
    14   district court goes beyond the pleadings to resolve an issue,” in which case the
    15   court must instead treat the motion as a motion for summary judgment. Hal
    16   Roach Studios, Inc. v. Richard Feiner & Co., 896 F.2d 1542, 1550 (9th Cir. 1989).
    17   Accordingly, in evaluating the sufficiency of SPI’s claim for injunctive relief, the
    18   Court will not consider the self-serving statement that Defendants made in their
    19   opposition to a separate motion—which SPI has since withdrawn—upon which
    20   Defendants’ argument in the instant Motion is based.16
    21
    22
    23
    24   11
               See Amended Complaint ¶¶ 125–126 & 145–146.
    25   12
               See Motion 15:12–18.
         13
    26         See Pl.’s Notice of Withdrawal of Motion for Prelim. Inj. [ECF No. 361].
         14
               Id. at 16:13–14.
    27   15
               See Opposition 22:26–23:13.
    28   16
               See Motion 16:10–16.

                                                  -7-
Case 2:19-cv-02286-JWH-KS Document 368 Filed 08/10/21 Page 8 of 15 Page ID #:9424




     1         Putting that point aside, the Court finds that SPI adequately alleges that
     2   FIGS made false statements in connection with the sale of FIGS’ products.17
     3   SPI’s allegations are sufficient to support a plausible claim for injunctive relief.
     4   And, for the reasons stated in the preceding section, because SPI adequately
     5   alleges claims for injunctive relief, Defendants are not entitled to partial
     6   judgment on the pleadings with respect to SPI’s prayer for restitution.
     7         Accordingly, the Court DENIES the Motion with respect to SPI’s
     8   Second and Fourth Claims for Relief.
     9   C.    Preemption by the California Uniform Trade Secrets Act
    10         SPI’s Third and Sixth through Eighth Claims for Relief are premised
    11   upon allegations that Spear, while employed by Blackstone, improperly accessed
    12   SPI’s confidential information and shared that information with Hasson in order
    13   to form FIGS.18 Defendants contend that although these claims are nominally
    14   pleaded as non-trade secret claims, in substance the claims are premised upon a
    15   theory of trade secret misappropriation.19 Therefore, according to Defendants,
    16   SPI’s claims are preempted by the California Uniform Trade Secrets Act
    17   (“CUTSA”).20 The Court first addresses the legal standard for preemption
    18   under CUTSA and then addresses each of SPI’s claims in turn.
    19         1.     Legal Framework
    20         California’s legislature enacted CUTSA in 1984 “to provide unitary
    21   definitions of trade secret and trade secret misappropriation, and a single statute
    22   of limitations for the various property, quasi-contractual, and violation of
    23
    24   17
                See, e.g., Amended Complaint ¶¶ 42, 45, 49, 51, 53, 56, 60–62, 71, 78, 111–
    25   124, & 137–144.
         18
                See id. at ¶¶ 127–135 (Third Claim for Relief), 159–176 (Sixth Claim for
    26   Relief), 177–199 (Seventh Claim for Relief), & 200–214 (Eighth Claim for
         Relief).
    27   19
                See Motion 17:18–18:12.
    28   20
                See id. at 18:13–20:18.

                                                  -8-
Case 2:19-cv-02286-JWH-KS Document 368 Filed 08/10/21 Page 9 of 15 Page ID #:9425




     1   fiduciary relationship theories of noncontractual liability utilized at common
     2   law.” American Credit Indem. Co. v. Sacks, 213 Cal. App. 3d 622, 630 (1989)
     3   (internal quotation marks omitted). That statute defines a “trade secret” as:
     4         [I]nformation, including a formula, pattern, compilation, program,
     5         device, method, technique, or process, that:
     6                (1) Derives independent economic value, actual or potential,
     7                from not being generally known to the public or to other
     8                persons who can obtain economic value from its disclosure or
     9                use; and
    10                (2) Is the subject of efforts that are reasonable under the
    11                circumstances to maintain its secrecy.
    12   Cal. Civ. Code § 3426.1(d).
    13         “CUTSA has been characterized as having a comprehensive structure
    14   and breadth . . . .” K.C. Multimedia, Inc. v. Bank of Am. Tech. & Operations, Inc.,
    15   171 Cal. App. 4th 939, 954 (2009) (internal quotation marks omitted). CUTSA
    16   does, however, exempt certain claims from its scope: it “does not affect
    17   (1) contractual remedies, whether or not based upon misappropriation of a trade
    18   secret, (2) other civil remedies that are not based upon misappropriation of a
    19   trade secret, or (3) criminal remedies, whether or not based upon
    20   misappropriation of a trade secret.” Cal. Civ. Code § 3426.7(b). Otherwise,
    21   “CUTSA preempts common law claims that are based on misappropriation of a
    22   trade secret.” Ali v. Fasteners for Retail, Inc., 544 F. Supp. 2d 1064, 1070
    23   (E.D. Cal. 2008) (internal quotation marks omitted). This includes
    24   “[i]nformation that does not fit [the] definition [of a trade secret], and is not
    25   otherwise made property by some provision of positive law . . . .” Silvaco Data
    26   Sys. v. Intel Corp., 184 Cal. App. 4th 210, 239 n.22 (2010), as modified (May 27,
    27   2010), disapproved on other grounds by Kwikset Corp. v. Superior Court, 51 Cal. 4th
    28   310, 337 (2011) (addressing the Silvaco decision’s treatment of standing under

                                                  -9-
Case 2:19-cv-02286-JWH-KS Document 368 Filed 08/10/21 Page 10 of 15 Page ID #:9426




     1   the UCL). Under California law, “the determination of whether a claim is based
     2   on trade secret misappropriation is largely factual.” K.C. Multimedia, 171
     3   Cal. App. 4th at 954.
     4            2.    Conversion
     5            SPI’s Sixth Claim for Relief is for conversion. To state a claim for
     6   conversion under California law, a plaintiff must allege that: (1) it owned or had
     7   a right to possess a specific item of property; (2) the defendant wrongfully
     8   dispossessed it of that property; and (3) it suffered damages as a result. G.S.
     9   Rasmussen & Associates v. Kalitta Flying Services, Inc., 958 F.2d 896, 906 (9th Cir.
    10   1992).
    11            In support of its conversion claim, SPI alleges that it provided Blackstone
    12   with certain confidential information that Spear obtained while she was
    13   employed by Blackstone and later shared with Hasson to form FIGS.21 SPI avers
    14   that its confidential information included: SPI’s financial information, including
    15   its sales, revenue, costs, and inventory, and monthly financial reports; SPI’s
    16   business plans and marketing strategies; information regarding SPI’s suppliers;
    17   competitive analysis and market data; analysis of the preferences of SPI’s
    18   consumers; SPI’s market distribution data; supply chain strategy; trend analysis;
    19   and fabric composition data (the “Confidential Information”).22 According to
    20   SPI, it incurred significant costs and expended resources to develop and
    21   aggregate its Confidential Information, and it took reasonable steps to protect
    22   the Confidential Information,23 including by restricting access to individuals
    23   subject to strict confidentiality agreements.24
    24
    25
         21
    26            See Amended Complaint ¶¶ 160–167.
         22
                  See id. at ¶¶ 161(1)–(9).
    27   23
                  See id. at ¶ 162.
    28   24
                  See id. at ¶ 163.

                                                  -10-
Case 2:19-cv-02286-JWH-KS Document 368 Filed 08/10/21 Page 11 of 15 Page ID #:9427




     1         Based upon those allegations, SPI’s Confidential Information falls
     2   squarely within CUTSA’s definition of a trade secret: it is information that
     3   derives “independent economic value . . . from not being generally known to the
     4   public” and is “the subject of efforts that are reasonable under the
     5   circumstances to maintain its secrecy.” Cal. Civ. Code § 3426.1(d). Although
     6   most of the cases that Defendants cite involve the preemption of common law
     7   claims where the plaintiff alleged those claims in addition to a claim for trade
     8   secret misappropriation,25 the rationale underlying CUTSA preemption
     9   jurisprudence applies equally here. Indeed, even assuming arguendo that none of
    10   the Confidential Information constitutes a “trade secret,” it remains that
    11   CUTSA preempts common law claims premised upon “the misappropriation of
    12   non-trade secret information, except where there is some other provision of
    13   positive law granting a property right in that information.” Total Recall Techs. v.
    14   Luckey, 2016 WL 199796, at *7 (N.D. Cal. Jan. 16, 2016) (citing cases); see also
    15   Robert Half, 68 F. Supp. 3d at 1188–1193 (some of the plaintiff’s common law
    16   claims were preempted by CUTSA notwithstanding that the plaintiff did not
    17   allege a claim for trade secret misappropriation). In this regard, SPI responds
    18   that it “sufficiently pleads a property interest in its confidential materials based
    19   on their value to SPI’s business operations.”26 The Court is not persuaded. SPI
    20   does not allege, or otherwise cite, any other provision of positive law creating a
    21   property right in its Confidential Information. Thus, SPI’s description of the
    22   information (i.e., “Confidential Information” rather than “trade secret”) is not
    23
         25
    24          See, e.g., K.C. Multimedia, 171 Cal. App. 4th at 945 (plaintiff’s complaint
         alleged trade secret misappropriation and common law claims based upon the
    25   same nucleus of facts); Silvaco, 184 Cal. App. 4th at 216 (to similar effect);
         NetApp, Inc. v. Nimble Storage, Inc., 41 F. Supp. 3d 816, 821 (N.D. Cal. 2014);
    26   Mattel, Inc. v. MGA Ent., Inc., 782 F. Supp. 2d 911, 959 (C.D. Cal. 2011). But see
         Robert Half Int’l, Inc. v. Ainsworth, 68 F. Supp. 3d 1178, 1188–1193 (S.D. Cal.
    27   2014) (CUTSA preempted certain claims even though the plaintiff did not allege
         a claim for trade secret misappropriation).
    28   26
                Opposition 20:11–12 (emphasis in original).

                                                 -11-
Case 2:19-cv-02286-JWH-KS Document 368 Filed 08/10/21 Page 12 of 15 Page ID #:9428




     1   dispositive. See Robert Half, 68 F. Supp. 3d at 1192 (claim for tortious
     2   interference was preempted where the plaintiff failed to identify any “property
     3   interest or other non-CUTSA legal authority” for which it could hold the
     4   defendant liable for using the plaintiff’s confidential information).
     5         As the court in Silvaco explained, information that does not fit the
     6   definition of a trade secret and “is not otherwise made property by some
     7   provision of positive law, belongs to no one, and cannot be converted or stolen.”
     8   Silvaco, 184 Cal. App. 4th at 239 n.22. To hold otherwise, the court cautioned,
     9   would create a new category of intellectual property. See id. This Court agrees
    10   with that reasoning.
    11         Accordingly, the Court GRANTS the Motion with respect to SPI’s Sixth
    12   Claim for Relief.
    13         3.     Unfair Business Practices
    14         SPI’s Third Claim for Relief is for unfair business practices under
    15   Cal. Bus. & Prof. Code § 17200. In support of that claim, SPI specifically alleges
    16   that “[t]he actions of Spear in converting and using the Blackstone Information
    17   to form FIGS and compete against Plaintiff, was immoral, unethical, and/or
    18   unscrupulous and as such, constitutes a violation of Section 17200’s ‘unfair’
    19   prong.”27 SPI proceeds to allege that “Defendants have competed unfairly in
    20   the medical apparel industry by unlawfully obtaining and using the Blackstone
    21   Information in violation California Penal Code § 502 and California’s public
    22   policy protecting the interception of private data.”28
    23         Based upon those allegations, for the reasons discussed in the preceding
    24   section, SPI’s Third Claim for Relief is preempted by CUTSA. SPI’s
    25   arguments to the contrary are not persuasive. SPI’s contention that Defendants
    26
    27   27
               Amended Complaint ¶ 129.
    28   28
               Id. at ¶ 130.

                                                 -12-
Case 2:19-cv-02286-JWH-KS Document 368 Filed 08/10/21 Page 13 of 15 Page ID #:9429




     1   improperly seek the partial dismissal of SPI’s “unfair competition claim” claim
     2   is not correct in the context of SPI’s Third Claim for Relief, which is premised
     3   entirely upon Spear’s alleged conversion of SPI’s Confidential Information.29
     4   Indeed, SPI pleaded a separate claim under Cal. Bus. & Prof. Code § 17200
     5   based upon conduct that does not implicate the Confidential Information or
     6   CUTSA preemption principles.30 Cf. Robert Half, 68 F. Supp. 3d at 1193.
     7   Finally, for the reasons explained in the preceding section, the Court is not
     8   persuaded by SPI’s argument that it “does not allege that Defendants’ unfair
     9   business practices that arise from Spear’s theft of SPI’s confidential information
    10   constitute ‘trade secrets.’”31
    11         Accordingly, the Court GRANTS the Motion with respect to SPI’s
    12   Third Claim for Relief.
    13         4.     Breach of Fiduciary Duty and Aiding and Abetting Breach of
    14                Fiduciary Duty
    15         SPI’s Seventh Claim for Relief is for breach of fiduciary duty against
    16   Spear, and SPI’s Eighth Claim for Relief is for aiding and abetting breach of
    17   fiduciary duty against Hasson and FIGS (jointly, the “Fiduciary Duty Claims”).
    18   SPI alleges, in pertinent part, that Spear, as an employee of Blackstone, owed a
    19   fiduciary duty to SPI to “maintain the confidentiality of the Confidential
    20   Information and prevent its use for an improper purpose.”32 According to SPI,
    21   Spear breached her fiduciary duty “by converting and using [SPI’s] Confidential
    22   Information for her own gain and the benefit of Defendants.”33 Similarly, SPI
    23   alleges that Hasson and FIGS “willingly received and used [SPI’s] Confidential
    24
    25   29
               See Opposition 20:25–28.
         30
    26         See Amended Complaint ¶¶ 109–126 (Second Claim for Relief).
         31
               Opposition 21:2–4.
    27   32
               Amended Complaint ¶ 181.
    28   33
               Id. at ¶ 185.

                                                -13-
Case 2:19-cv-02286-JWH-KS Document 368 Filed 08/10/21 Page 14 of 15 Page ID #:9430




     1   Information for their own benefit and advantage,”34 and, thus, aided and abetted
     2   Spear’s breach of fiduciary duty.35
     3         The Court concludes that SPI’s Fiduciary Duty Claims are preempted by
     4   CUTSA because the alleged breaches of fiduciary duty are premised entirely
     5   upon the acquisition or use of SPI’s Confidential Information. Indeed, as SPI
     6   alleges, Spear’s fiduciary duty arose from her “duty to maintain the
     7   confidentiality of the Confidential Information and prevent its use for an
     8   improper purpose.”36 SPI additionally alleges that “Spear knew and understood
     9   her fiduciary duties and obligations in connection with her receipt of the
    10   Confidential Information.”37 Based upon those allegations, for the reasons
    11   stated in the preceding sections, the Court finds that SPI’s Fiduciary Duty
    12   Claims are effectively “based upon misappropriation of a trade secret” or are “a
    13   transparent attempt to evade the strictures of CUTSA by restating a trade
    14   secrets claim as something else.” Silvaco, 184 Cal. App. 4th at 236, 240. SPI
    15   has not identified any property interest or other non-CUTSA authority for
    16   which it may hold Defendants liable for allegedly using SPI’s Confidential
    17   Information. See SunPower Corp. v. SolarCity Corp., 2012 WL 6160472, at *9–
    18   *12 (N.D. Cal. Dec. 11, 2012) (to similar effect); cf. Robert Half, 68 F. Supp. 3d
    19   at 1189–1190 (CUTSA did not preempt fiduciary duty claim where none of the
    20   alleged breaches involved “the taking or use of an alleged trade secret or
    21   confidential or proprietary information”).
    22         Accordingly, GRANTS the Motion with respect to SPI’s Seventh and
    23   Eighth Claims for Relief.
    24
    25
         34
    26         Id. at ¶ 204.
         35
               See id. at ¶ 205.
    27   36
               Id. at ¶ 181.
    28   37
               Id. at ¶ 183.

                                                 -14-
Case 2:19-cv-02286-JWH-KS Document 368 Filed 08/10/21 Page 15 of 15 Page ID #:9431




     1   D.    Leave to Amend
     2         SPI commenced this action nearly two-and-a-half years ago. Since then,
     3   the parties have engaged in extensive—and heavily litigated—discovery, and
     4   SPI has amended its complaint five times. SPI thus had a more-than-adequate
     5   opportunity to plead a trade secret misappropriation claim, yet it chose not to do
     6   so. Indeed, SPI assuredly declares that it “does not allege a CUTSA or trade
     7   secret claim, nor does it even allege that its confidential property is a ‘trade
     8   secret’ as defined under the CUTSA.”38 In view of that remark, at this late
     9   stage of the litigation the Court declines to grant SPI leave to amend its pleading
    10   a sixth time. See Salameh, 726 F.3d at 1133.
    11                                  IV. CONCLUSION
    12         For the foregoing reasons, the Court hereby ORDERS as follows:
    13         1.     Defendants’ instant Motion is GRANTED in part with respect to
    14   SPI’s Third, Sixth, Seventh, and Eighth Claims for relief. SPI’s Third, Sixth,
    15   Seventh, and Eighth Claims for relief are DISMISSED without leave to
    16   amend.
    17         2.     Defendants’ instant Motion is DENIED in part with respect to
    18   SPI’s First, Second, and Fourth Claims for Relief.
    19         IT IS SO ORDERED.
    20
    21   Dated: August 10, 2021
                                                  John W. Holcomb
    22                                            UNITED STATES DISTRICT JUDGE
    23
    24
    25
    26
    27
    28   38
               Opposition 2:14–16.

                                                  -15-
